EXHIBIT 13 TrustCo Bank Corp NY (the “Company,” “TrustCo” or the “Bank”) is a savings and loan holding company headquartered in Glenville, New York. The Company is the largest financial services company headquartered in the Capital Region of New York State, and its principal subsidiary, Trustco Bank, operates 138 community banking offices and 146 Automatic Teller Machines throughout the Bank’s market areas. The Company serves 5 states and 29 counties with a broad range of community banking services. Financial Highlights (dollars in thousands, except per share data) Years ended December 31, Percent Change Income: Net interest income (Taxable Equivalent) $ ) % Net Income Per Share: Basic earnings Diluted earnings Tangible book value Average Balances: Assets Loans, net Deposits Shareholders' equity Financial Ratios: Return on average assets % Return on average equity ) Consolidated tier 1 capital to: Total average assets (leverage) Risk-adjusted assets Total capital to risk-adjusted assets Net loans charged off to average loans Allowance for loan losses to nonperforming loans x ) Efficiency ratio % ) Dividend Payout ratio ) Per Share information of common stock Tangible Range of Stock Basic Diluted Cash Book Price Earnings Earnings Dividend Value High Low First quarter $ Second quarter Third quarter Fourth quarter First quarter $ Second quarter Third quarter Fourth quarter Page 1 Financial Highlights 1 President’s Message 3-4 Management’s Discussion and Analysis of Financial Condition and Results of Operations 5 Average Balances, Yields and Net Interest Margins 18 Glossary of Terms 36-38 Management’s Report on Internal Control Over Financial Reporting 39 Report of Independent Registered Public Accounting Firm 40-41 Consolidated Financial Statements and Notes 42 Branch Locations 100-103 Officers and Board of Directors 104-105 General Information Share Price Information TrustCo Mission Statement: TrustCo will be the low cost provider of high quality services to our customers in the communities we serve and return to our owners an above average return on their investment. Page 2 President’s Message Dear Fellow Shareholders, We had another terrific year at TrustCo Bank Corp NY.Net income grew an impressive 13.4% in 2012 on top of 12.8% growth in 2011.These world-class results come as a result of strong increases in both loans and deposits in all the markets we serve.Average loans were up $149.6 million or 6.2% while average deposits increased $172.1 million or 4.7%. We believe our extensive branch network in diverse geographic markets gives us a growth engine for years to come. In March, we will mark the tenth anniversary of opening our first Florida branch.In that short period of time, TrustCo has grown to now operating 45 offices in the sunshine state.We no longer consider Florida as a new market for TrustCo but an established market which offers unlimited growth for our future.In the most recent listing in the Orlando Business Journal of the top banks in Florida, Trustco ranked among the leaders in both loans and deposits.We are one of the largest and most profitable banks, where we began, in the Capital Region of New York and we feel TrustCo will soon be a top tier bank in all the markets we serve,including downstate New York, Northern New Jersey, Western Massachusetts and Florida. During 2013, we plan to open a limited number of branch offices.Any new offices will either be relocations ofexisting locations or new branches which will fill in gaps within our account service area.During 2012, we opened two offices in Florida, Melbourne and Juno Beach.In New York we relocated two offices, Exit 11 in Round Lake and Schaghticoke. On the cover of our annual report is a photo of our headquarters with a new American flag which stands one hundred feet tall and spans 30 feet by 60 feet.Many shareholders and customers have commented on how inspiring the flag looks especially on a windy day.We installed the flag as a thank you to the many men and women who protect our country.Honoring the armed forces has always been important to us at TrustCo.From sponsoring Memorial Day parades, to helping with Wounded Warriors Projects we feel there is never enough that can be done to honor our veterans. Every year we like to note the awards we receive and this year is no exception. ● Top 15 Bank Nationally – SNL Thrift Investor, April 2012 ● Top 30 Bank Nationally, American Banker Magazine, August 2012 ● Top 65, Bank Director Magazine, Third quarter, 2012 These awards come from the hard work of a dedicated staff and our board of directors. Trustco Financial Services had another exceptional year in 2012, adding many additional clients with expanded product offerings.We would like to congratulate Michael J. Ewell who was promoted to Vice President within the Financial Services department. Page 3 President’sMessage (continued) Regulations are an ever increasing burden on business and our industry is no exception.It has long been our belief that as times change we will change with the times.Additional government regulation is not going away.We will continue to concentrate on profitability while mitigating risk and remaining fully compliant with all additional regulations.We understand these are challenging times, however over the last 100 plus years TrustCo has seen many difficult times and grown to a Company that we are proud of and one we hope that you are proud to be an investor in. A disappointment we share is our stock price.Although TrustCo has shown increased growth and profitability, our share price has been slow to recover.Our dividend currently yields approximately 5% and with continued solid earnings we feel the markets should reward our shareholders with an increased stock price. Over the last ten years TrustCo has doubled the size of our branch network and entered new markets in downstate New York and Florida.We are excited about our future and feel that your Company is poised for increased growth and profitability for years to come.On behalf of the board of directors and employees, we thank you for your support. Sincerely, /s/ Robert J. McCormick Robert J. McCormick President & Chief Executive Officer TrustCo Bank Corp NY Page 4 Management’s Discussion and Analysis of Financial Condition and Results of Operations The financial review which follows will focus on the factors affecting the financial condition and results of operations of TrustCo Bank Corp NY (“Company”, or “TrustCo”), during 2012 and, in summary form, the two preceding years. Unless otherwise indicated, net interest income and net interest margin are presented in this discussion on a taxable equivalent basis. Balances discussed are daily averages unless otherwise described. The consolidated financial statements and related notes and the quarterly reports to shareholders for 2012 should be read in conjunction with this review. Reclassifications are made where necessary to conform to the current year’s presentation. TrustCo made significant progress in 2012 despite continued softness in the economy and a generally challenging operating environment for banks.Among the key accomplishments for 2012, in management’s view: · Net income was up 13.4% to $37.5 million in 2012 versus 2011; · Average deposits and average loans were up $172 million and $150 million, respectively, for 2012 compared to the prior year; · The average balance of core deposits grew $301 million in 2012 compared to 2011; · At 52%, the efficiency ratio remained an industry leading level, and; · The Company’s tangible equity ratio improved from 7.97% at December 31, 2011 to 8.24% at December 31, 2012. Management believes that the Company was able to achieve these accomplishments, despite a continued weak economy and increased regulatory burden, by executing its long term plan focused on traditional lending criteria and conservative balance sheet management.Achievement of specific business goals such as the continued expansion of loans and deposits, along with tight control of operating expenses and manageable levels of nonperforming assets is fundamental to the long term success of the Company as a whole. Return on average equity was 10.70% in 2012 compared to 11.04% in 2011, while return on average assets was 0.87% in 2012 and 0.81% in 2011.The full year impact of the higher capital level from the $67.6 million common stock offering in July of 2011 led to the lower return on average equity for 2012. The economic and business environment remained mixed during 2012. Financial markets were generally positive, with gains in equity indices including the Dow Jones Industrial Average (up 7.3%), the S&P 500 (up 13.4%) and the Russell 2000 index (up 14.6%).United States Treasuries saw significant price gains as yields moved lower, with most other domestic fixed income securities seeing similar, though less pronounced, moves.Lower Treasury yields were prompted by money flows into this perceived safe haven, despite the economic and fiscal issues that the United States faces.Overseas markets experienced more mixed conditions during 2012, with the European crisis continuing and with slower growth in other areas, including China.Despite gains in equity markets and some modest improvements in some parts of the economy, the underlying economy of the United States continued to face many significant challenges.While the United States economy is not technically in recession, key measures of the health of the economy remain at troubling levels and have failed to show significant progress.High unemployment levels and stagnant real estate values are prime examples of the major issues that overhang the economy. Residential mortgage loans, particularly the higher risk types of products popular prior to the financial crisis, continue to be a source of significant concern, with high levels of delinquencies, defaults and foreclosures. One result of this has been a lengthening of the time between the initiation of foreclosure and the lender actually being able to resolve the problem loan. The number of bank failures declined to 51 during 2012 compared to 92 in 2011, but the number of troubled banks, as defined by the FDIC, remains high, relative to pre-financial crisis levels, at nearly700.In a broader sense, the unprecedented intervention by governments in markets and attempts to stimulate the economy have led to very large fiscal deficits for the United States and other nations, which we expect will have long term consequences. The sharp easing of monetary policy during 2007-2008 and some of the market interventions have yet to be unwound, while some of these programs have actually grown. Finally, the impact of regulatory changes that have been enacted has only partly been felt at this point, and we expect that these changes will continue to impact the banking industry going forward. Page 5 TrustCo’s long-term focus on traditional banking services has enabled the Company to avoid significant impact from asset quality problems, and the Company’s strong liquidity and solid capital positions have allowed the Company to continue to conduct business in a manner consistent with past practice. TrustCo has not engaged in the types of high risk loans and investments that led to the widely reported problems in the industry in recent years. A number of major competitors of the Company were severely impacted by these issues. While we continue to adhere to prudent underwriting standards, as a lender we may be adversely impacted by general economic weaknesses and by the downturn in the housing market in the areas we serve. Overview Overall, 2012 was marked by growth in the two key drivers of the Company’s long-term performance, deposits and loans. Deposits ended 2012 at $3.80 billion, an increase of $68.2 million or 1.8% from the prior year end, and the loan portfolio grew to a total of $2.68 billion, an increase of $163.4 million or 6.5% over the 2011 year-end balance. During the third quarter of 2012, the Company sought to strengthen its core deposit base by pricing time deposits at levels intended to encourage price sensitive depositors to shift funds into core deposits (for example, checking, savings and interest-bearing checking) or move their deposits to other institutions.Core depositors are more likely to become overall customers of the Bank, and the higher level of core deposits provides management significantly greater pricing flexibility.As anticipated, this resulted in a loss of some deposits, but accomplished the goal of increasing core deposits.From June 30, 2012 to December 31, 2012, total deposits were down $94.5 million, comprised of an increase in core deposits of $147.9 million and a decrease in time deposits of $242.4 million.The year-over-year increases in deposits and loans reflect the success the Company has had in attracting new customers to the Bank, both in new branch locations as well as in its established offices. Management believes that TrustCo’s success is predicated on providing core banking services to a wider number of customers. Growing the customer base should contribute to continued growth of loans and deposits, as well as net interest income and non-interest income. TrustCo recorded net income of $37.5 million or $0.400 of diluted earnings per share for the year ended December 31, 2012, compared to $33.1 million or $0.389 of diluted earnings per share for the year ended December 31, 2011. This represents an increase of 13.4% in net income and 2.8% in earnings per share between 2011 and 2012.The difference in growth rates between net income and earnings per share is due to additional shares outstanding, on average, in 2012 as the result of the Company’s July 2011 offering of common shares. During 2012, the following had a significant effect on net income: · a decrease in the provision for loan losses from $18.8 million in 2011 to $12.0 million in 2012, · an increase of $1.5 million in non-interest income (excluding net gain on sales of securities) in 2012 as compared to 2011, · the recognition of net gains on securities transactions of $2.2 million in 2012 compared to net securities gains of $1.4 million recorded in 2011, · a $2.5 million decline in other real estate expense, net, and · an increase of $3.1 million in income taxes from $19.3 million in 2011 to $22.4 million in 2012. TrustCo performed well in comparison to its peers with respect to a number of key performance ratios during 2012 and 2011, including: · return on average equity of 10.70% for 2012 and 11.04% for 2011, compared to medians of 8.54% in 2012 and 7.32% in 2011 for a peer group comprised of all publicly traded banks and thrifts tracked by SNL Financial with assets of $2 billion to $10 billion, and · an efficiency ratio of 52.28% for 2012 and 49.95% for 2011, compared to the peer group levels of 61.70% in 2012 and 61.42% in 2011. Page 6 During 2012, TrustCo’s results were positively affected by the growth of low-cost core deposits. The low short-term rate environment prevailing throughout 2012 allowed the Company to reduce rates paid on its deposit products, particularly time deposits and money market accounts. A change in customer behavior also led to the shift of funds from higher yielding certificates of deposit accounts to lower yielding core accounts.This change may be due to customers’ desire to retain flexibility in case rates rise, in which case core deposits may decrease if customers move their accounts from TrustCo to seek higher yielding accounts elsewhere or shift into higher yielding accounts at TrustCo.Management believes that the Company’s active encouragement of this shift during the second half of the year increased the size of this shift.This shift and the general decline in rates resulted in a lower cost of funds for the Company, which partly offset the diminished yields in its loans and securities portfolios. The Company has traditionally maintained a high liquidity position, and taken a conservative stance in its investment portfolio through the use of relatively short term securities. The lower rate environment that prevailed during the year resulted in maturing and called securities being reinvested at lower yields. The Federal Reserve Board’s (“FRB”) significant easing during 2007-2008 and other government attempts to reduce and restrain interest rates, along with the weak economy, were key drivers of the rate environment during 2012. The 2007-2008 easing included a particularly sharp reduction in the Federal Funds rate in 2008, from the 4.25% rate at the beginning of the year to a target range of between 0.00% to 0.25% by year end. That target range was in place throughout 2011 and 2012 and continues to be in place at this time. Recent statements from the FRB indicate that they expect the low rate environment to persist for as long as is needed to support the economy.Rates generally trended up in the early part of 2012, but came back down during latter part of the year, ending at levels below where they started, other than at the very short end of the yield curve.The 10 year treasury yield, for example, began the year at 1.97%, peaked at 2.39% in March, fell to a low of 1.43% in July and ended the year at 1.53%.The slope of the yield curve, as measured by the difference in yield between the 10 year Treasury and the 2 Year Treasury, fluctuated during the year, from a high of 2.00% to a low of 1.21%, and ended the year at 1.53%.A more positive slope in the yield curve is generally beneficial for the Company’s earnings derived from its core mix of loans and deposits.The table below illustrates the range of key interest rates during 2012. 10 Year - 3 Month 2 Year 5 Year 10 Year 2 Year Yield (%) Yield (%) Yield (%) Yield (%) Spread (%) Beginning of Year Peak Trough End of Year Average The decrease in the provision for loan losses from $18.8 million in 2011 to $12.0 million in 2012 positively affected net income. Net charge-offs increased from $11.9 million in 2011 to $12.8 million in 2012.Nonperforming assets increased modestly, while the nature of these assets changed in terms of both geographic location and, to a lesser degree, loan type.The decline in the provision for loan losses is primarily a reflection of the improvement in the performance of the Florida loan portfolio, with reductions in both nonperforming loans (“NPLs”) and charge-offs.While NPLs increased outside of the Florida market, the much higher degree of loss severity on Florida loans versus the rest of the portfolio led to a lower required provision. TrustCo focuses on providing high quality service to the communities served by its branch-banking network. The financial results for the Company are influenced by economic events that affect those communities, as well as national economic trends, primarily interest rates, affecting the entire banking industry. Page 7 TrustCo added two new branches in 2012, bringing the total to 138 at year-end. The Company remains focused on building its customer relationships, deposits and loans throughout its branch network, with a particular emphasis on the branches added during the major branch expansion that was completed in 2010.Although that specific expansion program is complete, the Company typically opens new offices each year, filling in or extending existing markets. The expansion program was established to expand the franchise to areas experiencing economic growth, specifically in central Florida and the downstate New York region. The Company has experienced significant growth in both new markets as measured by deposit balances, and to a lesser extent, by loan balances.All new branches have the same products and features found at other TrustCo locations. With a combination of competitive rates, excellent service and convenient locations, management believes that the new branches will attract deposit and loan customers and be a welcome addition to these communities. The branches opened since the expansion program began, including those opened in 2012, have continued to add to the Company’s customer base. As expected, some branches have grown more rapidly than others. Typically, new bank branches continue to grow for years after being opened. The expansion program has contributed significantly to the growth of both deposits and loans in recent years, as well as to non-interest income and non-interest expense. The higher costs are offset by net interest income earned on core loans and deposits generated by these branches, as well as associated non-interest income. The major expansion program has been completed and is expected to reduce the rate of growth in non-interest expenses. Revenue growth is expected to continue, as these branches typically continue to add new customers and increase penetration with existing customers over time. Asset/Liability Management In managing its balance sheet, TrustCo utilizes funding and capital sources within sound credit, investment, interest rate, and liquidity risk guidelines established by management and approved by the Board of Directors. Loans and securities (including Federal Funds sold and other short term investments) are the Company’s primary earning assets. Average interest earning assets were 97.8% of average total assets for 2012, compared to 97.6% for 2011. TrustCo, through its management of liabilities, attempts to provide stable and flexible sources of funding within established liquidity and interest rate risk guidelines. This is accomplished through core deposit banking products offered within the markets served by the Company. TrustCo does not actively seek to attract out-of-area deposits or so-called “hot money;” rather the Company focuses on core relationships with both depositors and borrowers. TrustCo’s objectives in managing its balance sheet are to limit the sensitivity of net interest income to actual or potential changes in interest rates and to enhance profitability through strategies that should provide sufficient reward for predicted and controlled risk. The Company is deliberate in its effort to maintain adequate liquidity under prevailing and projected economic conditions and to maintain an efficient and appropriate mix of core deposit relationships.The Company relies on traditional banking investment instruments and its large base of core deposits to help in asset/liability management. Predicting the impact of changing rates on the Company’s net interest income and net fair value of its balance sheet is complex and subject to uncertainty for a number of reasons.For example, in making a general assumption that rates will rise, a myriad of other assumptions regarding whether the slope of the yield curve remains the same or changes, whether the spreads of various loans, deposits and investments remain unchanged or widen or narrow and what changes occur in customer behavior all need to be made.The Company routinely models various rate changes and monitors basis changes that may be incorporated into that modeling. Interest Rates TrustCo competes with other financial service providers based upon many factors including quality of service, convenience of operations and rates paid on deposits and charged on loans. The absolute level of interest rates, changes in rates and customers’ expectations with respect to the direction of interest rates have a significant impact on the volume of loan and deposit originations in any particular year. Interest rates have a significant impact on the operations and financial results of all financial services companies. One of the most important interest rates used to control national economic policy is the “Federal Funds” rate. This is the interest rate utilized within the banking system for overnight borrowings for institutions with the highest credit rating. During 2007-2008 the FRB aggressively reduced the Federal Funds rate, including a decrease from 4.25% at the beginning of 2008 to a target range of 0.00% to 0.25% by the end of 2008. The target range has remained at that level ever since and statements by the FRB indicate that low rates are likely to remain in place until the economy shows improved strength. Page 8 As noted previously, the yield on longer term financial instruments, including the 10 year Treasury bond rate, generally trended up in the early part of 2012, but came back down during latter part of the year.The yield on the 10 year Treasury declined by 61 basis points from the high of 2.39% in March to the year-end level of 1.78%.The rate on the 10 year Treasury bond and other long-term interest rates have a significant influence on the rates for new residential real estate loans. The FRB is also attempting to influence rates on mortgage loans by other means, including direct intervention in the mortgage-backed securities market, by purchasing these securities in an attempt to raise prices and reduce yields. These changes in interest rates have an effect on the Company relative to the interest income on loans, securities, and Federal Funds sold and other short term instruments as well as on interest expense on deposits and borrowings. Residential real estate loans and longer-term investments are most affected by the changes in longer term market interest rates such as the 10 year treasury. The Federal Funds sold portfolio and other short term investments are affected primarily by changes in the Federal Funds target rate. Deposit interest rates are most affected by short term market interest rates. Also, changes in interest rates have an effect on the recorded balance of the securities available for sale portfolio, which are recorded at fair value. Generally, as interest rates increase the fair value of the securities will decrease. Interest rates on new residential real estate loan originations are also influenced by the rates established by secondary market participants such as Freddie Mac and Fannie Mae. Because TrustCo is a portfolio lender and does not generally sell loans into the secondary market, the Company establishes rates that management determines are appropriate in light of the long-term nature of residential real estate loans while remaining competitive with the secondary market rates. Higher market rates also generally increase the value of retail deposits. The net effect of these interest rate changes is that the yields earned on both short term investments and longer term investments remained quite low for most of 2012, while loan yields and deposit costs, as noted, declined through most of the year. Earning Assets Average earning assets during 2012 were $4.24 billion, which was an increase of $246.7 million from the prior year. This increase was the result of growth in the average balance of net loans by $149.6 million, a $9.9 million decrease in held-to-maturity securities, a $75.5 million increase in securities available for sale, a $2.5 million increase in Federal Reserve Bank and Federal Home Loan Bank (FHLB) stock, and a $28.9 million increase in Federal Funds sold and other short-term investments between year-end 2011 and 2012. The increase in the loan portfolio is the result of an increase in real estate loans, primarily in the residential segment of the portfolio. This increase in real estate loans is a result of aggressive sales of this product throughout the TrustCo branch network, an effective marketing campaign, competitive rates and closing costs, and changes in competitive conditions. Total average assets were $4.33 billion for 2012 and $4.09 billion for 2011. The table “Mix of Average Earning Assets” shows how the mix of the earning assets has changed over the last three years. While the growth in earning assets is critical to improved profitability, changes in the mix also have a significant impact on income levels, as discussed below. Page 9 MIX OF AVERAGE EARNING ASSETS (dollars in thousands) Components of vs. vs. Total Earning Assets Loans, net $ 60.7 % Securities available for sale (1): U.S. government sponsored enterprises ) State and political subdivisions ) ) Mortgage-backed securities and collateralized mortgage obligations Corporate bonds ) Small Business Administration-guaranteed participation securities - Other ) ) Total securities available for sale Held-to-maturity securities: U.S. government sponsored enterprises ) ) Mortgage-backed securities and collateralized mortgage obligations ) Corporate bonds ) ) Total held-to-maturity securities ) ) Federal Reserve Bank and Federal Home Loan Bank stock Federal funds sold and other short-term investments Total earning assets $ $ 100.0 % (1) The average balances of securities available for sale are presented using amortized cost for these securities. Loans Average loans increased $149.6 million during 2012 to $2.57 billion. Interest income on the loan portfolio decreased to $128.7 million in 2012 from $129.3 million in 2011. The average yield declined 33 basis points to 5.00% in 2012 compared to 2011. LOAN PORTFOLIO (dollars in thousands) As of December 31, Amount Percent Amount Percent Amount Percent Commercial $ 7.4 % $ 9.0 % $ 11.0 % Real estate - construction Real estate - mortgage Home equity lines of credit Installment loans Total loans 100.0 % 100.0 % 100.0 % Less: Allowance for loan losses Net loans (1) $ $ $ Average Balances Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent Commercial $ 8.1 % $ 10.0 % $ 11.3 % $ 12.8 % $ 13.2 % Real estate - construction Real estate - mortgage Home equity lines of credit Installment loans Total loans 100.0 % 100.0 % 100.0 % 100.0 % 100.0 % Less: Allowance for loan losses Net loans (1) $ (1) Presented net of deferred direct loan origination fees and costs. Page 10 Through marketing, pricing and a customer-friendly service delivery network, TrustCo has attempted to distinguish itself from other mortgage lenders, including by highlighting the uniqueness of the loan products. Specifically, low closing costs, no escrow or private mortgage insurance and quick loan decisions were identified and marketed. The fact that the Company holds mortgages in its loan portfolio rather than selling them into secondary markets was also highlighted. The average balance of residential real estate loans was $1.86 billion in 2011 and $2.00 billion in 2012. Income on real estate loans increased to $104.0 million in 2012 from $103.3 million in 2011. The yield on the portfolio decreased from 5.51% for 2011 to 5.16% in 2012 due to changes in retail rates in the marketplace. Residential real estate loans at December 31, 2012 were $2.11 billion compared to $1.94 billion at year end 2011, an increase of $166.0 million. The vast majority of TrustCo’s real estate loans are secured by properties within the Bank’s market area. TrustCo does not make subprime loans or purchase investments collateralized by subprime loans. A loan may be considered subprime for a number of reasons, but effectively subprime loans are loans where the certainty of repayment of principal and interest is lower than for a traditional prime loan due to the structure of the loan itself, the credit worthiness of the borrower, the underwriting standards of the lender or some combination of these. For instance, adjustable loans underwritten at initial low “teaser” rates instead of the fully indexed rate, loans with 100% loan to values and loans to borrowers with poor payment history would generally be classified as subprime. TrustCo underwrites its loan originations in a traditional manner, focusing on key factors that have proven to result in good credit decisions, rather than relying on automated systems or basing decisions primarily on one factor, such as a borrower’s credit score. Average commercial loans of $209.3 million in 2012 decreased by $32.9 million from $242.3 million in 2011.The average yield on the commercial loan portfolio decreased to 5.42% for 2012 from 5.77% in 2011 as a result of declining market rates. This resulted in interest income on commercial loans of $12.5 million in 2012 and $14.3 million in 2011. TrustCo strives to maintain strong asset quality in all segments of its loan portfolio, especially commercial loans. Competition for commercial loans continues to be intense in the Bank’s market regions although the dislocations of recent years has resulted in some competitors exiting the business or scaling back their efforts. The Bank competes with large money center and regional banks as well as with smaller locally based banks and thrifts and other financial services companies. TrustCo has a strong position in the home equity credit line product in its Capital Region market area. TrustCo was one of the first financial institutions in the area to market and originate this product, and, management believes, has developed significant expertise with respect to its risks and rewards. During 2012, the average balance of home equity credit lines was $321.3 million, an increase from $299.0 million in 2011. The home equity credit line product has developed into a significant business line for most financial services companies. Trustco Bank competes with both regional and national concerns for these lines of credit and faces stiff competition with respect to interest rates, closing costs, and customer service for these loans. TrustCo continuously reviews changes made by competitors with respect to the home equity credit line product and adjusts its offerings to remain competitive. The average yield was 3.60% for 2012 and 3.72% in 2011. This is consistent with its prime rate index which has remained at 3.25% since December 16, 2008. This resulted in interest income on home equity credit lines of $11.6 million in 2012, compared to $11.1 million in 2011. TrustCo’s commercial lending activities are focused on balancing the Company’s commitment to meeting the credit needs of businesses in its market areas with the necessity of managing its credit risk. In accordance with these goals, the Company has consistently emphasized the origination of loans within its market area. The portfolio contains no foreign loans, nor does it contain any significant concentrations of credit to any single borrower or industry. The Capital Region commercial loan portfolio reflects the diversity of businesses found in the market area, including light manufacturing, retail, service, and real estate related business. Commercial loans made in the downstate New York market area and in the central Florida market area also reflect the businesses in those areas, with a focus on real estate. Market conditions in the central Florida market area improved during 2012, but remained difficult. While that has had an impact on all lenders in the area, the impact on TrustCo has been mitigated by the limited size of the Company’s portfolio in that market and by adherence to strong underwriting criteria. Page 11 MATURITIES AND SENSITIVITIES OF LOANS TO CHANGE IN INTEREST RATES (dollars in thousands) December 31, 2012 After 1 Year In 1 Year But Within After or Less 5 Years 5 Years Total Commercial $ Real estate construction - - Total Predetermined rates Floating rates - - Total $ At December 31, 2012 and 2011, the Company had approximately $37.2 million and $32.5 million of real estate construction loans. As of December 31, 2012, approximately $16.4 million are secured by first mortgages to residential borrowers while approximately $20.8 million were to commercial borrowers for residential constructions projects.Of the $32.5 million in real estate construction loans at December 31, 2011, approximately $11.6 million were secured by first mortgages to residential borrowers with the remaining $20.9 million were to commercial borrowers for residential construction projects.The vast majority of construction loans are in the Company's New York market. INVESTMENT SECURITIES (dollars in thousands) As of December 31, Amortized Fair Amortized Fair Amortized Fair Cost Value Cost Value Cost Value Securities available for sale: U. S. government sponsored enterprises $ State and political subdivisions Mortgage backed securities and collateralized mortgage obligations-residential Corporate bonds Small Business Adminstration-guaranteed participation securities - Other Total debt securities available for sale Equity securities 10 10 10 10 Total securities available for sale Held to maturity securities: U. S. government sponsored enterprises - Mortgage backed securities and collateralized mortgage obligations-residential Corporate bonds Total held to maturity securities Total investment securities $ Page 12 Securities available for sale: The portfolio of securities available for sale is designed to provide a stable source of interest income and liquidity. The portfolio is also managed by the Company to take advantage of changes in interest rates and is particularly important in providing greater flexibility in the current unusually low interest rate environment. The securities available for sale portfolio is managed under a policy detailing the types and characteristics acceptable in the portfolio. Mortgage backed securities and collateralized mortgage obligations held in the portfolio include only pass-throughs issued by United States Government agencies or sponsored enterprises.During 2012, the Company added Small Business Administration (“SBA”) guaranteed participation securities to the available for sale portfolio.These securities are Government guaranteed, offer better yields than agency securities and have more certainty in regard to final maturity than mortgage-backed securities (“MBS”).In addition to adding SBA securities to the portfolio, there was a shift towards more MBS and less agency securities.MBS offer a baseline cashflow, although changing prepayment speeds can cause the cash flows to increase or decrease by a significant amount.The callable agency securities the Bank has typically invested in tend to result in extremely concentrated cashflows, which can expose the Bank to greater reinvestment risk.The expected yield on MBS is also typically higher for a given duration security than for a similar duration agency security. Securities issued by states and political subdivisions have declined in recent years, reflecting management’s concern regarding the potential impact of economic conditions on the financial condition of the issuing entities.Similarly, corporate bond holdings have declined as the result of concern about economic conditions and the stability of some larger financial institutions in which the Bank had previously invested. The designation of “available for sale” is made at the time of purchase, based upon management’s intent and ability to hold the securities for an indefinite period of time. These securities are available for sale in response to changes in market interest rates, related changes in prepayment risk, needs for liquidity, or changes in the availability of and yield on alternative investments.At December 31, 2012 some securities in this portfolio had fair values that were less than the amortized cost due to changes in interest rates and market conditions and not related to the credit condition of the issuers. At December 31, 2012, the Company does not intend to sell, and it is not likely that the Company will be required to sell these securities before market recovery. Accordingly, at December 31, 2012 the Company does not consider any of the unrealized losses to be other than temporary. At December 31, 2012, the carrying value of securities available for sale amounted to $912.1 million, compared to $908.7 million at year end 2011. For 2012, the average balance of securities available for sale was $1.02 billion with an average yield of 1.89%, compared to an average balance in 2011 of $947.5 million with an average yield of 2.51%. The taxable equivalent income earned on the securities available for sale portfolio in 2012 was $19.4 million, compared to $23.8 million earned in 2011. Securities available for sale are recorded at their fair value, with any unrealized gains or losses, net of taxes, recognized as a component of shareholders’ equity. Average balances of securities available for sale are stated at amortized cost. At December 31, 2012, the fair value of TrustCo’s portfolio of securities available for sale carried unrealized gains of approximately $6.9 million and unrealized losses of approximately $0.7 million.At December 31, 2011, the fair value of the company’s portfolio of securities available for sale carried unrealized gains of approximately $4.7 million and unrealized losses of approximately $6.4 million. Page 13 Held to Maturity Securities: At December 31, 2012 the Company held $143.4 million of held to maturity securities, compared to $216.3 million at December 31, 2011.For 2012, the average balance of held to maturity securities was $171.7 million, compared to $181.6 million in 2011.Cash flow from this portfolio has partly been used to increase holdings in Federal Funds and other short term investments and in securities available for sale in order to maintain flexibility in the current interest rate environment.The average yield on held to maturity securities decreased from 4.13% in 2011 to 3.48% in 2012 as the mix within the portfolio changed.Interest income on held to maturity securities declined from $7.5 million in 2011 to $6.0 million in 2012, reflecting the decline in average balances and the lower yields. Lower yields were due to the effect of higher yielding securities that were called or matured in 2012 and reinvestment in lower yielding securities.Held to maturity securities are recorded at amortized cost. The fair value of these securities as of December 31, 2012 was $151.1 million. The designation of “held to maturity” is made at the time of purchase, based upon management’s intent and ability to hold the securities until final maturity. At December 31, 2012, the Company has the intent and ability to hold these securities until maturity. Securities Gains & Losses: During 2012, TrustCo recognized approximately $2.2 million of net gains from securities transactions, compared to net gains of $1.4 million in 2011. TrustCo has not invested in any exotic investment products such as interest rate swaps, forward placement contracts, or other instruments commonly referred to as derivatives. In addition, the Company has not invested in securities backed by subprime mortgages or in collateralized debt obligations (CDOs). By actively managing a portfolio of high quality securities, TrustCo believes it can meet the objectives of asset/liability management and liquidity, while at the same time producing a reasonably predictable earnings stream. Page 14 SECURITIES PORTFOLIO MATURITY DISTRIBUTION AND YIELD (dollars in thousands) As of December 31, 2012 Maturing: After 1 After 5 Within But Within But Within After 1 Year 5 Years 10 Years 10 Years Total Securities available for sale: U. S. government sponsored enterprises Amortized cost $ - Fair Value - Weighted average yield 0.29 % - State and political subdivisions Amortized cost $ 30 Fair Value 30 Weighted average yield 2.34 % Mortgage-backed securities and collateralized mortgage obligations - residential Amortized cost $ - Fair Value - Weighted average yield 4.49 % - Corporate bonds Amortized cost $ - - Fair Value - - Weighted average yield 0.62 % - - Small Business Administration- guaranteed participation securities Amortized cost $
